\OOO\IO\U\-Lb~)l\))-¢

NNNNNNN[\)N>-*)-‘»_l)-¢)-l)-\)_ov-‘)-¢)-¢

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 1 of 9

:LED ENTFQFD

LODBED "`

nicaa£n
NOV 14 2018

AT f`:"'."Tl,E
CLEFH\' L‘.."i. ,‘~;;`.*?ZC'F CO’,}F?T
WESTEHN DISTR|C|" OF `vVASi-ii.‘);-T'_\T\l
By DEF‘L,‘TY

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

V.

CRAIG LORCH and JEFFREY ZIRKLE,

Defendants.

 

 

The United States Attorney charges that:

COUNT 1

mem s-a‘?t? 'RAJ

INFORMATION

(Conspiracy)

A. Background

At all times relevant to the Information:

1. Defendants CRAIG LORCH and JEFFREY ZIRKLE were the owners and
Chief Executive Off`lcers of Total Reclaim, Inc. (“Total Reclaim”), a Seattle-based

corporation with operations in Washington, Oregon and Alaska. Total Reclaim is the

Northwest’s largest processor and recycler of electronic consumer waste such as

computers, monitors, and printers.

United States v. CRAIG LORCH and JEFF ZIRKLE
Information - 1

uNrrED sTATEs ATToRNEY
700 STEWART STREET
suma 5220
SEATTLE, WASH[NGTON 98101
(206) 553-7970

\DOO-~IO’\Ul-I>L)JN\-a

NNNNNNI\)NN»-‘»-l)-d\-¢>_r)-¢)-r)-*)-\)-
OO\]O\Lh-PU)N*-‘O\OOO\IO\UI-PL)JN»-\C

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 2 of 9

2. Total Reclaim’s customers included large public and private entities,
including the City of Seattle, the University of Washington, and various waste
management companies These customers paid Total Reclaim millions of dollars to
recycle electronic consumer Waste.

3. Total Reclaim’s largest customer was the Washington Materials
Management and Financing Authority (“WMMFA”). WMMFA is a quasi-public entity
financed by the electronics industry that funds the responsible disposal of consumer
electronic waste in Washington. WMMFA, in conjunction with Washington Department
of Ecology (“Washington DOE”), operates the E-Cycle Washington program. The
purpose of E-Cycle Washington is to ensure that comsumer electronics are recycled in a
safe and environmentally sound manner. Under E-Cycle Washington, consumers can
deposit used electronics products (such as computers or televisions) at designated
disposal sites (such as Goodwill Industries drop-off centers) free of charge. WMMFA
then pays processors like Total Reclaim to transport and dispose of these products in
accordance with DOE regulations Between 2009 and 2015, Total Reclaim Was the
largest processor of E-Cycle Washington material.

4. Some electronic waste contains hazardous materials If hazardous
electronic waste is mishandled, it can expose workers and others to serious health risks.
These risks can be particularly acute in developing (“non-OECD”) countries, where
workers sometimes disassemble electronic devices without using proper safety equipment
or procedures, thereby risking exposing themselves and the environment to the hazardous
materials

5 . One hazardous material found in electronic waste is mercury. Mercury
exists in fluorescent lamps, including cold cathode fluorescent lamps (“CCFLS”) in liquid
crystal display (“LCD,” or “flat screen”) monitors Exposure to mercury can cause organ

damage, nerve damage, mental impairment, and other adverse health consequences

UNITED STATES ATTORNEY

Unired states v. cRAIG LORCH and JEFF zIRKLE 7°° S;::;‘;Tz§g“m

Inf°rmau°n ' 2 SEATrLE, WASH|NGTON 9810|
(206) 553-7970

\OOO\]O\Lh-D~L)JN»-‘

NNNNNNNNNv-l»-‘»-‘)-¢»-¢»_a)-\r-»-‘)-‘
OO`~IO\UILWN»-‘O\OOO\lO\Lh-PL)JN)-‘C

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 3 of 9

6. Because of the dangers associated with electronics recycling, many entities
seeking recycling services, including many of Total Reclaim’s customers, engage only
processors that follow responsible recycling protocols, including a ban on the export of
hazardous materials to non-OECD countries

B. Total Reclaim’s Representations to Customers
7. To attract and retain customers, LORCH and ZIRKLE promoted Total,

Reclaim as a responsible electronics recycler, and specifically represented that Total
Reclaim did not export hazardous Waste to non-OECD countries Total Reclaim
marketing materials characterized Total Reclaim as a provider of “responsible recycling
solutions” and claimed that “our commitment to environmental responsibility is at the
core of everything Total Reclaim does.”

8. In February 2003, LORCH, on behalf of Total Reclaim, signed the
Electronics Recycler’s Pledge of True Stewardship, in which LORCH promised that
Total Reclaim would follow certain best recycling practices, including that “we will not
allow the export of hazardous E-waste we handle to be exported from developed to
developing countries either directly or through intermediaries.” Throughout the offense
period, LORCH and ZIRKLE advertised the fact that Total Reclaim complied with this
Pledge.

9. LORCH and ZIRKLE also published on Total Reclaim’s website an
Environmental Health and Safety Policy Statement stating that Total Reclaim “prohibits
the export of hazardous electronic waste throughout the Recycling Chain which violates
the Basel Amendments.” The Basel Amendments are a set of international protocols that
prohibit the export of hazardous electronic Waste to non~OECD countries LORCH and
ZIRKLE made these representations by means of interstate wire transmissions

10. LORCH and ZIRKLE also promoted the fact that Total Reclaim was
certified as an “E_-Steward.” The E-Stewards certification program is administered by a

Seattle-based non~profit organization known as the Basel Action Network (“BAN”). The

‘ UNITED STATES ATTORNEY
united states v. cRAIG LoRcH and JEFF zIRKLE _ 7°° S§§§EA§TZ§§“EET
information ' 3 SEATTLE, WAsHlNcToN 98101
(206) 553-7970

\Ooo\lO\ut-t>~wl\)»-‘

NNNNNNN[\JNr-l)-¢t-l)-\»-‘t-¢»-l)_‘t-¢)-‘
OO\]O\Lh-LL)JN*-‘O\OOO\IO\U\-LL)JN»-‘C

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 4 of 9

purpose of BAN and the E-Stewards program is to promote responsible electronics
recycling practices, including preventing the shipment of hazardous materials to non-
OECD countries To obtain the E~Stewards certification, a company must agree to meet
certain standards, and must undergo an annual audit of its compliance with those
standards One E-Stewards requirement is that the recycler may not directly or indirectly
cause the export of hazardous electronic waste, including mercury-containing devices, to
non-OECD countries LORCH and ZIRKLE promoted Total Reclaim’s adherence to E-
Stewards standards by means of interstate wire transmissions such as website
transmissions and emails with customers

ll. Similarly, LORCH and ZIRKLE also claimed Total Reclaim complied with
the Washington Department of Ecology’s (“DOE”) Preferred Processor Standards, which
require processors such as Total Reclaim to remove and responsibly dispose of all
hazardous materials destined for recycling. Total Reclaim submitted to an annual audit to
demonstrate that it observed the Preferred Processor Standards.

12. Most of Total Reclaim’s service agreements with its customers prohibited
Total Reclaim from exporting hazardous materials, including mercury-containing
products, to non-OECD countries For example, under its service agreement with
WMMFA, Total Reclaim agreed to comply with DOE’s Preferred Performance
Standards. Total Reclaim’s service agreements with most of` its remaining customers
either (a) explicitly prohibited Total Reclaim from exporting mercury-containing
products to developing countries; (b) required Total Reclaim to maintain the E-Stewards
certification (which prohibits the export of mercury~containing products to non-OECD
countries); or (c) required Total Reclaim to disclose the export of any materials of

concern to non-OECD countries

C. The Export of LCDs to Hong Kong
13. In or around 2008, customers began providing Total Reclaim with LCD

monitors to process in accordance with their service agreements LORCH and ZIRKLE

UNITED STATES ATI'ORNEY
United states v. cRAIG LORCH and JEFF ZIRKLE 7°° SST§|‘:;‘;THSJ“EET
Inf°rmatl°“ ' 4 SEATrLE, WAerNGToN 98101

(206) 553-7970

\DOQ\]O\U\-I>b->Nt-a

[\J[\)[\)NN[\JN[\)N)-\t-t-ot-lt-¢)-)-¢»-d)-I>-
OC\)O\U'|-l>l)JN'-‘O\DOO\IO\UI-I>DJN*-‘O

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 5 of 9

knew that LCD monitors contain mercury. LORCH and ZIRKLE also knew that Total
Reclaim lacked the capacity to safely process the LCDs in the volume it had agreed to
process, and that hiring a domestic company to do so would entail substantial expense,
To avoid that expense, LORCH and ZIRKLE agreed to sell the LCD monitors to a third-
party exporter called M-Stream, knowing that M-Stream would export the LCDs to Hong
Kong. By doing so, Total Reclaim avoided the cost of safely processing LCDs, as it had
promised to do, and instead collected revenue from M-Stream for the LCDs in addition to
the money Total Reclaim had already received from its customers

14. Between 2008 and January 2016, Total Reclaim sold M-Stream over eight
million pounds of LCDS, which M-Stream then shipped to Hong Kong in approximately
400 shipping containers Total Reclaim’s customers paid Total Reclaim at least
$1,182,113 to process these LCDs In addition, M-Stream paid Total Reclaim at least
$1,032,215 for the LCDs. The payments to Total Reclaim were facilitated and made by
means of interstate wire transmissions

15. When the LCDs reached Hong Kong, they were transported to outdoor
processing centers, where mainland Chinese laborers dismantled the monitors through a
primitive process that involved opening mercury-containing LCDs, smashing them apart,
and throwing the aluminum, plastic and circuitry into different piles or containers No
precautions were taken with these mercury-laden tubes, resulting in the release of
mercury into the workplace and broader ecosystem.

16. LORCH and ZIRKLE knew that Total Reclaim’s arrangement with M-
Stream was contrary to its representations to customers, and constituted a significant
violation of the E-Steward and DOE Preferred Processor standards LORCH and
ZIRKLE knew that customers would not pay Total Reclaim to process their waste if the
customers learned Total Reclaim was causing hazardous materials to be exported to Hong

Kong.

UNITED STATES ATTORNEY

United states v. CRAlG LORCH and JEFF zIRKLE 7°° S;EHQ§TZZS§REET

Inf°rmatl°n ' 5 SEATTLE, WAsHlNGToN 9810|
(206) 553-7970

\OOO‘-]O\Ul-PL»J[\.)t-¢

NI\)NNNN[\)N|\)»-¢t-lt-‘t-l)-l>-\-¢)-a)-l»-
OO\IO`\UI-P~WI\)'-*O\OOO\]O\U‘I-PWN)-lo

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 6 of 9

D. The Conspiracy
l7. Beginning at a time unknown, but no later than February 2008, and

continuing until at least May 3, 2016, at Seattle, within the Western District of
Washington, and elsewhere, CRAIG LORCH and JEFF ZIRKLE, together with others
known and unknown, did conspire, confederate and agree, together and with each other,
to commit the offense of wire fraud in violation of Title 18, United States Code, Section
1343. Specifically, CRAIG LORCH and JEFF ZIRKLE, together with others known and
unknown, with intent to defraud, knowingly devised a scheme and artifice to defraud and
to obtain money and property by means of materially false and fraudulent pretenses,
representations and promises To execute and attempt to execute the scheme and artifice
to defraud, CRAIG LORCH and JEFF ZIRKLE knowingly transmitted and caused to be
transmitted by wire communication in interstate and foreign commerce, writings, signs,
signals, pictures and sounds

18. The object of the conspiracy was to entice customers to pay Total Reclaim
fees to recycle electronic waste, including LCD monitors, by falsely representing that
Total Reclaim would dispose of the LCD monitors, including mercury-containing devices
Within those monitors, domestically and in accordance With responsible recycling
practices Defendants concealed the fact that Total Reclaim intended to sell, and did sell,
the LCD monitors to a third party for export to Hong Kong where, as defendants knew,
the monitors _were dismantled in a manner that caused substantial risks to worker safety
and the environment

E. Manner and Means

The defendants and their co-conspirators acted in the following manner, and used
the following means, to effect the conspiracy:

19. To conceal the fact that Total Reclaim was not processing LCD monitors,
and instead was stockpiling them for shipment to Hong Kong, LORCH and ZIRKLE
directed Total Reclaim employees to hide the stockpiled LCDs at an off-site facility on

UNITED STATES A'ITORNEY

United states v. CRAIG LORCH and JEFF zIRKLE` 7°° S§§}"T'§§§§§"EET
Informatlon - 6 sname,wasnmcrott 98101

(206)553-7970

\DOO*-.]O\UI-ldbll\)l-‘

NNNNNNN[\)N>-‘v-*l->-*)-\t-¢l-t-¢r-\v-l

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 7 of 9

Harbor Island, Washington, away_from Total Reclaim’s Seattle headquarters until the
LCDs were shipped to Hong Kong. LORCH and ZIRKLE did not disclose the existence
of the Harbor Island facility to Total Reclaim’s auditors or customers

20. LORCH and ZIRKLE provided false information and falsified documents
to deceive auditors evaluating Total Reclaim’s compliance with the E-Stewards and DOE
Preferred Processor Standards. For example, Total Reclaim regularly prepared
documents known as “end destination tables,” which are intended to disclose the final
destination of each type of material Total Reclaim processed LORCH and ZIRKLE
represented on the end destination tables that all mercury-containing products were
disposed of domestically, knowing that, in fact, mercury-containing LCDs Were being
exported to Hong Kong.

21. LORCH and ZIRKLE provided false information and falsified documents
to customers For example, LORCH and ZIRKLE provided falsified annual reports to
WMMFA on which they represented that Total Reclaim was not exporting any material
to non-OECD countries

22. In December 2015, representatives of BAN discovered evidence that Total
Reclaim had exported LCDS to Hong Kong, When confronted with this evidence,
LORCH and ZIRKLE falsely denied that Total Reclaim-processed LCDs were being
shipped to Hong Kong. To persuade the BAN representatives that Total Reclaim was not
exporting LCDs, LORCH and ZIRKLE falsified hundreds of shipping documents and
persuaded M-Stream’s principal to falsify additional documents LORCH and ZIRKLE
then provided some of the falsified documents to BAN. When BAN was not persuaded
by the falsified documents and made its findings public, LORCH and ZIRKLE
represented to BAN and the public that its practice of exporting LCDS was a “short term
business decision,” when in fact the practice had been ongoing for approximately eight

years

UNITED STATES ATTORNEY

United states v. cRAIG LORCH and JEFF zIRKLE 700 S;§:EA§TZ§§RE“

lnf°l'matl°n ‘ 7 SEATTLE, WAerNGToN 9810\
(206) 553-7970

\OOO\]O\Ul-Bb)l\))-¢

NN[\)NNNN[\)Nd-*t-‘r-‘v-il-*»-‘)-lt-\)-¢t_\
OO'\]O\L!l-PUJN'-*O\COO\]O\UI-LL)JN’-‘O

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 8 of 9

F. Overt Acts
23. In furtherance of the conspiracy, and to effect its object, within the Western

District of Washington and elsewhere, CRAIG LORCH and JEFF ZIRKLE, together
with other individuals committed and caused to be committed, among others the
following overt acts which are representative of the various overt acts undertaken in
furtherance of the fraud:

a. On or about February ll, 2014, CRAIG LORCH caused the
transmission of an interstate Wire transmission, specifically an email to J.F. of WMMFA,
which was transmitted from Seattle through a server in Burlington, Massachusetts, in
which LORCH verified the accuracy of an end destination table that falsely.stated that the
end of life destination for Total Reclaim-processed mercury devices was in the United
States;

b. On or about February 27, 2015, CRAIG LORCH caused the
transmission of an interstate wire transmission, specifically an email to D.H. of Reverse
Logistics Group, from Washington to California, in which CRAIG LORCH stated that
Total Reclaim was “E-Stewards Certified”; and

c. On or about January 25, 201§, CRAIG LORCH caused the
transmission of a foreign wire transmission, specifically an email to J.L. of M-Stream,
which was transmitted from Seattle through a server in London, England, in which
LORCH requested that J.L. falsify a packing list to make it appear that an M-Stream
shipment to Hong Kong contained “mixed plastic scrap,” when in fact, as LORCH and

//

//
UNlTED STATES AT'I`ORNEY
United states v. CRAIG LORCH and JEFF zaner 700 S;§:"T’EA';TZ§§REET
Inf°m‘ati°n ' 8 SEATrLE, WAerNoToN 98101

(206) 553-7970

V

 

 

Case 2:18-cr-00277-RA.] Document 1 Filed 11/14/18 Page 9 of 9

ZIRKLE knew, the shipment contained LCD monitors

A ` violation of Title 18, United States Code, Section 371.

 

7
f ANNETTE L. HAY S
United States Atto ey

C©sw

ANDREW FRIEDMAN
Assistant United States Attomey

§a% WM

SETH WILKINSON
Assistant United States Attorney

 

United States v. CRAlG LORCH and JEFF ZlRKLE
Information - 9

UNITED STATES ATTORNEY
700 STEWART STREET
SulrE 5220
SEMTLE, WASHINGTON 98101
(206) 553-7970

